Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 21, 23, 26, 30, 32 and 40-48 are allowable. The restriction requirement of Groups I-III and species 1-4, as set forth in the Office action mailed on 06/02/2015, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I-III and species of organic acid, excipient, treatment and method of making is withdrawn.  Claims 33-37, and 39, directed to a method of making and method of use are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with E. Joseph Gess on 03/25/2021.
The application has been amended as follows: 

	Claim 33. (Cancelled)
	Claim 34. (Cancelled)
	Claim 35. A process for the preparation of the composition according to claim 23, comprising the step of mixing the first type of particles and the second type of particles with the at least one 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Pursuant to the Patent Board Decision on 01/12/2021, the instant invention is considered novel and unobvious over the closet prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 21, 23, 26, 30, 32, 35-37 and 39-48 are allowed.
Examiner Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LMB/Examiner, Art Unit 1613                      
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613